DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: user operation means and adjustable resistance mechanism in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 30-33, 46-48 and 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub. 2012/0172177) in view of Kelly (US PGPub. 2017/0050102) and further in view of Ray (US Pat. 9,785,827).
Regarding claim 21, An exercise bay including: Of course, the system 10 comprising a plurality of cameras is feasible.”) for capturing video of a user exercising in the exercise area; a control system (100) configured to automatically selectively operate and/or adjust the physical orientation and/or position of the plurality of cameras in accordance with an exercise to be performed by the user such that video captured by the cameras is optimized for the exercise to be performed (para. 40: “The camera 113 could be mounted to one end of a robot arm controlled by the second unit 102. The second unit 102 could adjust at least one of location and angle of the camera 113 according to the set of exercises to be done by the user 20, so as to move camera 113 to find a better view of the user 20. For example, if the set of exercises to be done by the user 20 mainly consists of arm movements in a plane parallel to the body, the camera 113 could be moved to the front side of the user 20, as illustrated in Fig. 5a; if the set of exercises to be done by the  user 20 mainly consists of right arm motions in a plane vertical to the body, the camera 113 could be moved to the right side of the user 20, as illustrated in Fig. 5b.”); and at least one display (111) within the enclosure
	Song et al. does not show an enclosure defining an exercise area. 
	Kelly, from the same field of endeavor, teaches that it is known in the art to provide an enclosure (Kelly part 100, see Fig. 1) surrounding fitness equipment. 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the enclosure taught by Kelly with the system of Song et al. Doing so provides the predictable result of providing controlled access to the sensing and exercise equipment of Song et al. Therefore, it would have been prima facie obvious to modify Song et al. as taught by Kelly to obtain the invention substantially as claimed. 
	Song et al. does not expressly show the display is configured to display captured video of the user in real time. 
	Ray, from the same field of endeavor, teaches that it is known in the art to display captured video of the user in real time (Ray col. 13, lines 50-67: “Preferably the electronic device 30 is further adapted, through the set of instructions, to display a motivational image 25 on the display 34 of the electronic device 30 in accordance to the speed or duration of the detection of movement of the user 20 by the camera 32. Such a motivational image 25 relates to the shape of the user 20 as detected by the camera 32 of the electronic device 30, and is preferably a thinner representation of the user 20. Such a motivational image 25 may further be determined by the shape of the user 20 as detected by the camera 32 of the electronic device 30 and in accordance to the exercise data 24 of the exercise machine 40. The thinner motivational image 25 may also be determined in part by parameters entered by the user 20, provided by health tracking devices such as a body band 230, electronic skin patch 250, earpiece 251 or bracelet, and other exercise data 24. The motivational image 25 may be a real-time image displayed to the user 20, or a live feed image broadcast to a remote location.”). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the real-time display taught by Ray on the system of Song et al. Doing so provides the predictable result of motivating a user with images so that they are enticed to continue following an exercise program. Therefore, it would have been prima facie obvious to modify Song et al. as taught by Ray to obtain the invention as claimed. 
	Regarding claim 30, wherein the control system is configured to automatically selectively operate, and/or adjust the physical orientation and/or position of the at least one display in accordance with the exercise to be performed such that visibility of the at least one display is optimize for viewing by the user when performing the exercise (para. 32: “the second unit 102 could adjust the distance between the first device 111 and the user 20 according to the eyesight condition of the user 20. For example, if the first device 111 is movable, the second unit 102 will control the device 111 so as to move it towards the user 20 to shorten the distance between the first device 111 and the user 20 when the user 20 has poor eyesight condition.”). 
	Regarding claim 31, further including at least one exercise apparatus (121) therein. 
	Regarding claim 32, wherein the control system is configured to automatically configure the at least one exercise apparatus in accordance with the exercise to be performed (para. 51: “According to the set of user 20 exercises in the data 310, the third unit 103 could adjust at least one of height and angle of the chair 121 by controlling the motor 125 so as to move the chair 121 to find a better position of the user 20 with respect to the camera 113.”). 
	Regarding claim 33, wherein the control system is configured to automatically optimize the at least one exercise apparatus for the user based on user profile information (para. 51 “According to the set of user 20 exercises in the data 310”. Examiner notes that data 310 is considered a user profile information when giving that term its broadest reasonable interpretation). 
	Regarding claim 46, wherein a user profiled information is generated from user image data captured from one or more of the plurality of cameras (para. 39 “camera 113 for generating video content associated with the set of exercises done by the user 20.”). 
	Regarding claim 47, wherein user profile information includes a user characteristic information, user identity information, user demographic information, user health information and/or user fitness information (para. 26: “For example, the data 310 could be medical records of the user 20.”). 
	Regarding claim 48, wherein the at least one exercise apparatus is multimodal such that it is configurable to allow exercise to be performed from standing, seated and laying positions (para. 45: “It will be understood by those skilled in the art that the second subsystem 12 could be embodied as a plurality of structures, such as a plate, a bed, a chair, straps for resisting movement of the user 20, or yet another structure.”). 
	Regarding claim 51, wherein the enclosure has opaque or translucent walls, such that a user exercising within the enclosure is not visible or identifiable from outside the enclosure. Before the effective filing date, it would have been obvious, if not opaque already, to make the walls of Ray opaque, as required by the claim. Doing so provides controlled access and privacy to the area, which is desirable based on the lock and keypad (Ray part 112) already present in the Ray disclosure.
	Regarding claim 52, Song et al. does not show, but Ray teaches wherein the control system is configured to operate the at least one display to display content relevant to the exercise to be performed simultaneous with the real time video of the user performing the exercise (Ray Fig. 1, “Health points” and “calories” “heart” “distance” “time”. See rationale in claim 21 above for combining Ray and Song et al.).
	Regarding claim 53, wherein content relevant to theDocket No. 08192.0002US01 Amendment dated May 20, 2020 Preliminary Amendment exercise to be performed is received from a remote location, via a communication network (para. 27: “the data 310 is assumed to be acquired from a database 30 of a server of a medical institution via the internet.”).
	Regarding claim 54, Song et al. does not show but Ray teaches wherein the control system is configured to operate the display to display user profile information simultaneous with the real time video of the user performing the exercise (Ray Fig. 1 “health data 24” is considered user profile information).
	Regarding claim 55, further including an input device configured to receive input indicative of the exercised to be performed by the user (para. 30: “First, in the system 10, the data 310 will be acquired by the first unit 101. The data 310 comprises information relating to a set of exercises to be done by the user 20.”)
	Regarding claim 56, wherein the plurality of cameras are configured to capture video from at least two angles (para. 40, “The camera 113 could be mounted to one end of a robot arm controlled by the second unit 103. The second unit 102 could adjust at least one of location and angle of the camera 113 according to the set of exercises to be done by the user 20.” Examiner notes that two instances in time of adjusting the viewpoint of the camera as described by para. 40 is considered “configured to capture video from at least two angles.” When giving that limitation its broadest reasonable interpretation).


Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub. 2012/0172177) in view of Kelly (US PGPub. 2017/0050102) and further in view of Ray (US Pat. 9,785,827) as applied to claims 48, 31 and 21 above, and further in view of DeLuca et al. (US PGPub. 2018/0021629). 
Regarding claim 49, Song et al. does not show but DeLuca teaches wherein the at least one exercise apparatus includes: at least one user operation means (DeLuca 440); and an adjustable resistance mechanism (DeLuca 420) connected to the at least one user operation means via a cable pulley system (DeLuca 430), wherein the adjustable resistance mechanism is configured to provide resistance against cable pulling movement of the at least one user operation means, and the at least one user operation means is movable between retracted and extended positions to perform exercise.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the cable machine of DeLuca in the device of Song et al. Doing so provides the predictable result of increasing the variety of exercises that can be performed with the Song et al. system. Therefore, it would have been prima facie obvious to modify Song et al. to obtain the invention as claimed. 
	Regarding claim 50, wherein the at least one user operation means includes handle members and a sliding bed apparatus (DeLuca Reformer, see para. 22 is considered a “sliding bed apparatus”), the handle members and sliding bed apparatus usable alternatively or in combination to perform different exercises.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the reformer machine of DeLuca in the device of Song et al. Doing so provides the predictable result of increasing the variety of exercises that can be performed with the Song et al. system. Therefore, it would have been prima facie obvious to modify Song et al. to obtain the invention as claimed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784